EXHIBIT 99.1 July 25, 2012 Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission New Brunswick Securities Commission Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Re:Nexen Inc. Pursuant to a request from the reporting issuer, we wish to advise you of the following dates in connection with their Special Meeting of Shareholders: DATE OF MEETING: September 20, 2012 RECORD DATE FOR NOTICE: August 16, 2012 RECORD DATE FOR VOTING: August 16, 2012 BENEFICIAL OWNERSHIP DETERMINATION DATE: August 16, 2012 SECURITIES ENTITLED TO NOTICE: Common Shares Cumulative Redeemable Class A Rate Reset Preferred Shares, Series 2 SECURITIES ENTITLED TO VOTE: Common Shares Cumulative Redeemable Class A Rate Reset Preferred Shares, Series 2 Yours very truly, /s/ Larry Calixtro Larry Calixtro Associate Manager, Trust Central Services cc:CDS & Co.(Via Fax)
